PD-1213-15
                                            CASE    No.    14-14-005 30       CR

                                          TRIAL     COURT    No.     CR   300078



CHRISTOPHER WESLEY                   PARKS,        Petitioner                        IN THE   COURT    OF



                      vs.                                                            CRIMINAL   APPEALS




THE STATE OF TEXAS,                    Respondent                                     AUSTIN, TEXAS.


                     MOTION TO SUSPEND TEXAS RULES OF APPELLATE PROCEDURE 9.3



TO:       THE HONORABLE JUSTICES OF SAID COURT:



          Comes Now, Christopher Wesley Parks, petitioner, pro-se, and files his motion

requesting           the     Court     of       Criminal    Appeals       to suspend the rule 9.3 Number of

Copies,        and     allow        him     to    submit    with his petition for discretionary review
                                                                                            FILED IN
the original               and a carbon copy of the same. He shows tl^lg^ui0p^Bij^f^Mow:i'rig>| ^

  Texas Rules of Appellate Procedure
  9.3 Number of Copies.
                               —                                                        Abel Acosia, Clerk
      A     party    must      file       the original and 11 copies of any document addressed to
either the Supreme Court or the Court of Criminal Appeals.

                                                      ******




      The    petitioner         Christopher         W.     Parks     is a incarcerated prisoner that does
not       have      access     to     a copy machine, and he request that the Court of Criminal
suspend       the     rule 9.3 of the Rules of Appellate Procedure and allow him to sub
mit his original, and one-carbon copy of his petition for discretionary review.

                                                           PRAYER

      The    petitioner         prays       that    the     Honorable Court will grant his motion, and
suspend       the     rule      9.3       for     11-copies, and allow him to sumit his original and
a carbon copy of his petition for post discretionary review.


      M^L                                 2015.                                            .JSSS^
                                                                                                 SE?

                                                          (1 of 2)
                                                       RESPECTFULLY SUBMITTED



                                                    &u£>£Lj>«
                                                    CHRISTOPHER WESLEY PARKS

                                                        #1933982   WYNNE UNIT

                                                            810    FM 2821

                                                         HUNTSVILLE,   TEXAS.
                                                                         77349.




                              INMATES DECLARATION



  I, Christopher Wesley Parks, Id. #1933982, swear under the penalty of perjury
that the forgoing information is true, and correct..



   A^uS{ 36)       :       2015.                        ^
                                                        CHRISTOPHER WESLEY PARKS




                                    (2 of 2)